Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 

Detailed Action
This Office action is made in response to Amendment, filed August 1, 2022 (“Reply”).  Applicant has amended Claims 1 – 2, and 11.  As amended, Claims 1 – 20 are presented for examination.

In Office action of March 31, 2022 (“Office Action”):
Claim 2 was objected to because of minor informalities.
Claims 1 – 2, 4 – 6, 8, 10 – 13, 15 – 16, 18 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, US Pub. 2009/0138805 A1 (hereinafter Hildreth) in view of Marlow et al., US Pub. 2012/0090005 A1 (hereinafter Marlow).
Claims 3, 9, 14 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Marlow as applied to claims 1 and 11 above, and further in view of Amidon et al., US Pub. 2012/0117488 A1 (hereinafter Amidon) and Levin et al., US Pub. 2009/0307726 A1 (hereinafter Levin).
Claims 7 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Marlow as applied to claims 1 and 11 above, and further in view of Amidon.


Response to Arguments
Applicant' s arguments have been considered but are moot in view of the new grounds of rejection.


Response to Arguments - Claim Objections
Applicant has amended Claim 2 to correct the minor informalities.  Therefore, the objection to Claim 2 is withdrawn.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 6, 8, 10 – 13, 15 – 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth, US Pub. 2009/0138805 A1 (hereinafter Hildreth) in view of Marlow et al., US Pub. 2012/0090005 A1 (hereinafter Marlow) and Gargi et al., US Pub. 2016/0255170 A1 (hereinafter Gargi).

In regards to Claim 1, Hildreth discloses a method comprising: 
identifying, using facial recognition, a plurality of users in a vicinity of user equipment, wherein the plurality of users includes at least a first user and a second user (Hildreth: [0004], [0007] – [0008], The identity of one or more users within an area proximate to an electronic media device may be identified using a facial recognition process; Fig. 1, [0036], [0041] and [0043], rendering device may automatically identify the dad user 101 and the mom user 102); 
determining a first recommended media asset for the first user based on a user profile of the first user (Hildreth: [0038] - [0040], Preference information for a user may be stored in a user profile which may be used to generate a favorite channels list.  For example, dad user’s favorite channel list 110 includes channels 111, 112 and 113; [0043], where channel 131-ESPN [first recommended media asset] on the combined favorite channels list 130 corresponds to channel 111 on the dad user’s favorite channel list 110); 
determining a second recommended media asset for the second user based on a user profile of the second user (Hildreth: Fig. 1 and [0042], Mom user’s favorite channels list 120 includes 2 channels 121 and 122; [0043] where channel 132-FOOD NETWORK [second recommended media asset] on the combined favorite channels list 130 corresponds to channel 121 on the mom user’s favorite channel list 120); 
generating for presentation a graphical user interface including a first identifier selectable to access the first recommended media asset and a second identifier selectable to access the second recommended media asset (Hildreth: Fig. 1 and [0043], When dad user and mom user are viewing content together, a combined favorite channels list 130 is displayed that includes media preferences for both dad user and mom user.  For example, the combined list 130 includes channel 131-ESPN from dad user’s list, channel 132-FOOD NETWORK from mom user’s list and channel 133-HBO which is on both dad and mom users’ lists); 
a first category identifier associated with the first recommended media asset determined based on the user profile of the first user (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list); and 
a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list).
in response to receiving selection of the first identifier or the second identifier, generating for presentation the recommended media asset associated with the selected identifier (Hildreth: Fig. 1 and [0043] - [0044], where channels in the combined favorite channels list 130 are available for user selection; Fig.2 and [0050] – [0052], User interface 201, which may be a GUI, allows a user to interact with the device and displays television and other video/media content).  But Hildreth fails to explicitly disclose a graphical user interface include each of a first identifier selectable to access the first recommended media asset; a second identifier selectable to access the second recommended media asset; a first category identifier associated with the first recommended media asset determined based on the user profile of the first user; and a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (emphasis added to distinguish elements not explicitly taught by Hildreth).
	Marlow from a similar endeavor teaches a graphical user interface which includes each of a first identifier selectable to access the first recommended media asset; a second identifier selectable to access the second recommended media asset; a first category identifier associated with the first recommended media asset determined based on the user profile of the first user; and a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (Marlow: Fig. 5, [0029] and [0034], where an “EPG Cube” that shows various menus associated with an electronic programming guide on each side is projected.  For example, if two users 302 are currently viewing a display device, one user’s personalized EPG which includes his favorite channels may on one side of the EPG cube while an additional side of the EPG cube may be dedicated to a second user’s personalized EPG.  This allows each user to simultaneously view his or her personalized EPG menu screens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth in view of Marlow such that the favorite channel lists of Hildreth, i.e. Dad’s favorite channel list and Mom’s favorite channel list (Hildreth: Fig. 1, [0036] and [0041]) may be displayed simultaneously as taught by Marlow, (Marlow: Fig. 5 and [0034]).
	But Hildreth and Marlow fail to explicitly disclose updating each of the user profile of the first user and the user profile of the second user based on the received selection.
	Gargi from a similar endeavor teaches updating each of the user profile of the first user and the user profile of the second user based on the received selection (Gargi: [0007] and [0063], where users’ interest profiles are updated based on the group interest profile).
	 Gargi discloses recommending content based on a group profile which is based on one or more user interest profiles, (Gargi: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth and Marlow in view of Gargi such that users’ interest profiles are updated based on the group interest profiles and content recommendations are generated based on the group interest profile (Gargi: [0007]).
	
	

Regarding Claim 2, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 1, wherein: 
the first category identifier is associated with a first plurality of recommended media assets determined based on the user profile of the first user, wherein the first plurality of recommended media assets includes the first recommended media asset (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 [first plurality of recommended media assets] may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list); and 
the second category identifier associated with a second plurality of recommended media assets determined based on the user profile of the second user, wherein the second plurality of recommended media assets includes the second recommended media asset (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 [second plurality of recommended media assets] may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list).
	

Regarding Claim 4, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 1, further comprising: 
detecting whether the second user remains within the vicinity of the user equipment (Hildreth: [0178], where a user is detected entering an area proximate to a media device and where images of an area proximate to the media device are periodically monitored to determine users present); and 
in response to determining that the second user has not been within the vicinity of the user equipment for a predefined period of time, ceasing the generating for presentation of the identifier of the second recommended media asset (Hildreth: Fig. 1 and [0037], where dad user’s favorite channels list 110 is displayed after identifying the dad user as the sole user currently experiencing television content; [0178], where images of an area proximate to the media device are periodically monitored to determine users present).  

Regarding Claim 5, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 1, further comprising: 
determining a third recommended media asset for the first user and the second user based on the user profile of the first user and the user profile of the second user (Hildreth: Fig. 1 and [0043], When dad user and mom user are viewing content together, a combined favorite channels list 130 is displayed that includes media preferences for both dad user and mom user.  For example, the combined list 130 includes channel 131-ESPN from dad user’s list, channel 132-FOOD NETWORK from mom user’s list and channel 133-HBO which is on both dad and mom users’ lists);
wherein generating for presentation, the graphical user interface includes generating for presentation a third identifier selectable to access the third recommended media asset (Hildreth: Fig. 1 and [0043], where Combined Favorite Channels [third identifier] identifies the combined favorite channels list 130 which includes channel 133-HBO [third recommended media asset]); and 
in response to receiving selection of the third identifier, generating for presentation the third recommended media asset associated with the third identifier (Hildreth: Fig. 1 and [0043] - [0044], where channels in the combined favorite channels list 130 are available for user selection; Fig.2 and [0050] – [0052], User interface 201, which may be a GUI, allows a user to interact with the device and displays television and other video/media content).

Regarding Claim 6, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 5, wherein: 
the first category identifier is associated with a first plurality of recommended media assets determined based on the user profile of the first user, wherein the first plurality of recommended media assets includes the first recommended media asset (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 [first plurality of recommended media assets] may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list);
 the second category identifier is associated with a second plurality of recommended media assets determined based on the user profile of the second user, wherein the second plurality of recommended media assets includes the second recommended media asset (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 [second plurality of recommended media assets] may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list); and 
the graphical user interface further includes a third category identifier associated with a third plurality of recommended media assets determined based on the user profile of the first user and the user profile of the second user, wherein the third plurality of recommended media assets includes the third recommended media asset (Hildreth: Fig. 1 and [0043], where Combined Favorite Channels [third category identifier] identifies combined favorite channels list 130 [third plurality of recommended media assets] may be generated similar to those techniques described above with respect to the dad and mom users; favorite channels lists.  Channel 133-HBO [third recommended media asset] is included in combined favorite channels list).

Regarding Claim 8, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 5, wherein: 
the user profile of the first user includes a viewing history of the first user (Hildreth: [0039] – [0040], where user profile for the data user may include user preference information which could be determined by channels previously selected by the user and indicated as a favorite); 	
the user profile of the second user includes a viewing history of the second user (Hildreth: [0039] – [0042], where user profile for the dad user may include user preference information which could be determined by channels previously selected by the user and indicated as a favorite; where mom user’s favorite channels and user profile may be generated using techniques similar to those described above with respect to dad user’s favorite channels) and 
the user profile of each of the first user and the second user is updated based on receiving selection of the third identifier (Hildreth: [0039] – [0040], where favorite channels lists are updated as channels are added or deleted and includes channels previously selected by the user.  User preference data is stored in a user profile; [0043], where a selection of channel 133-HBO from the combined favorite channels list corresponds to both channel 113 on the dad user’s favorite channel list 110 and channel 122 on the mom user’s favorite channel list 120).


Regarding Claim 10, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 5, further comprising: 
detecting whether the second user remains within the vicinity of the user equipment (Hildreth: [0178], where a user is detected entering an area proximate to a media device and where images of an area proximate to the media device are periodically monitored to determine users present); and 
in response to determining that the second user has not been within the vicinity of the user equipment for a predefined period of time, ceasing the generating for presentation of the identifier of the second recommended media asset and ceasing the generating for presentation of the identifier of the third recommended media asset (Hildreth: Fig. 1 and [0037], where dad user’s favorite channels list 110 is displayed after identifying the dad user as the sole user currently experiencing television content; [0178], where images of an area proximate to the media device are periodically monitored to determine users present).  

In regards to Claim 11, Hildreth discloses a system comprising: 
input/output (I/O) circuitry (Hildreth: Fig. 2 and [0050] – [0054], where device 200 includes a user interface 201 and an input unit 204); and 
control circuitry (Hildreth: Fig. 2 and [0050] – [0055], where device 200 includes a processor 205 for control of the device) configured to:
identify, using facial recognition, a plurality of users in a vicinity of user equipment, wherein the plurality of users includes at least a first user and a second user  (Hildreth: [0004], [0007] – [0008], The identity of one or more users within an area proximate to an electronic media device may be identified using a facial recognition process; Fig. 1, [0036], [0041] and [0043], rendering device may automatically identify the dad user 101 and the mom user 102); 
determine a first recommended media asset for the first user based on a user profile of the first user (Hildreth: [0038] - [0040], Preference information for a user may be stored in a user profile which may be used to generate a favorite channels list [media asset].  For example, dad user’s favorite channel list 110 includes channels 111, 112 and 113; [0043], where channel 131-ESPN [first recommended media asset] on the combined favorite channels list 130 corresponds to channel 111 on the dad user’s favorite channel list 110);  
determine a second recommended media asset for the second user based on a user profile of the second user (Hildreth: Fig. 1 and [0042], Mom user’s favorite channels list 120 includes 2 channels 121 and 122; [0043] where channel 132-FOOD NETWORK [second recommended media asset] on the combined favorite channels list 130 corresponds to channel 121 on the mom user’s favorite channel list 120);
generate for presentation a graphical user interface including a first identifier selectable to access the first recommended media asset and a second identifier selectable to access the second recommended media asset (Hildreth: Fig. 1 and [0043], When dad user and mom user are viewing content together, a combined favorite channels list 130 is displayed that includes media preferences for both dad user and mom user.  For example, the combined list 130 includes channel 131-ESPN from dad user’s list, channel 132-FOOD NETWORK from mom user’s list and channel 133-HBO which is on both dad and mom users’ lists); 
a first category identifier associated with the first recommended media asset determined based on the user profile of the first user, (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list); and 
a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list)
in response to receiving, by the I/O circuitry, selection of the first identifier or the second identifier, generate for presentation the recommended media asset associated with the selected identifier (Hildreth: Fig. 1 and [0043] - [0044], where channels in the combined favorite channels list 130 are available for user selection; Fig.2 and [0050] – [0052], User interface 201, which may be a GUI, allows a user to interact with the device and displays television and other video/media content).  But Hildreth fails to explicitly disclose a graphical user interface including each of: a first identifier selectable to access the first recommended media asset; a second identifier selectable to access the second recommended media asset; a first category identifier associated with the first recommended media asset determined based on the user profile of the first user; and a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (emphasis added to distinguish elements not explicitly taught by Hildreth).
Marlow from a similar endeavor teaches a graphical user interface including each of: a first identifier selectable to access the first recommended media asset; a second identifier selectable to access the second recommended media asset; a first category identifier associated with the first recommended media asset determined based on the user profile of the first user; and a second category identifier associated with the second recommended media asset determined based on the user profile of the second user (Marlow: Fig. 5, [0029] and [0034], where an “EPG Cube” that shows various menus associated with an electronic programming guide on each side is projected.  For example, if two users 302 are currently viewing a display device, one user’s personalized EPG which includes his favorite channels may on one side of the EPG cube while an additional side of the EPG cube may be dedicated to a second user’s personalized EPG.  This allows each user to simultaneously view his or her personalized EPG menu screens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth in view of Marlow such that the favorite channel lists of Hildreth, i.e. Dad’s favorite channel list and Mom’s favorite channel list (Hildreth: Fig. 1, [0036] and [0041]) may be displayed simultaneously as taught by Marlow, (Marlow: Fig. 5 and [0034]).
But Hildreth and Marlow fail to explicitly disclose updating each of the user profile of the first user and the user profile of the second user based on the received selection.
	Gargi from a similar endeavor teaches updating each of the user profile of the first user and the user profile of the second user based on the received selection (Gargi: [0007] and [0063], where users’ interest profiles are updated based on the group interest profile).
	 Gargi discloses recommending content based on a group profile which is based on one or more user interest profiles, (Gargi: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth and Marlow in view of Gargi such that users’ interest profiles are updated based on the group interest profiles and content recommendations are generated based on the group interest profile (Gargi: [0007]).


Regarding Claim 12, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 11, wherein: 
the first category identifier is associated with a first plurality of recommended media assets determined based on the user profile of the first user, wherein the first plurality of recommended media assets includes the first recommended media asset (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 [first plurality of recommended media assets] may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list); and 
the second category identifier is associated with a second plurality of recommended media assets determined based on the user profile of the second user, wherein the second plurality of recommended media assets includes the second recommended media asset (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 [second plurality of recommended media assets] may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list).

Regarding Claim 13, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 11, wherein the control circuitry is further configured to: 
detect whether the second user remains within the vicinity of the user equipment (Hildreth: [0178], where a user is detected entering an area proximate to a media device and where images of an area proximate to the media device are periodically monitored to determine users present); and 
in response to determining that the second user has not been within the vicinity of the user equipment for a predefined period of time, cease the generating for presentation of the identifier of the second recommended media asset (Hildreth: Fig. 1 and [0037], where dad user’s favorite channels list 110 is displayed after identifying the dad user as the sole user currently experiencing television content; [0178], where images of an area proximate to the media device are periodically monitored to determine users present).

Regarding Claim 15, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 11, wherein the control circuitry is further configured to: 
determine a third recommended media asset for the first user and the second user based on the user profile of the first user and the user profile of the second user (Hildreth: Fig. 1 and [0043], When dad user and mom user are viewing content together, a combined favorite channels list 130 is displayed that includes media preferences for both dad user and mom user.  For example, the combined list 130 includes channel 131-ESPN from dad user’s list, channel 132-FOOD NETWORK from mom user’s list and channel 133-HBO which is on both dad and mom users’ lists); 
generate for presentation the graphical user interface by generating for presentation a third identifier selectable to access the third recommended media asset (Hildreth: Fig. 1 and [0043], where Combined Favorite Channels [third identifier] identifies the combined favorite channels list 130 which includes channel 133-HBO [third recommended media asset]); and 
in response to receiving selection, by the I/O circuitry, of the third identifier, generate for presentation the third recommended media asset associated with the third identifier (Hildreth: Fig. 1 and [0043] - [0044], where channels in the combined favorite channels list 130 are available for user selection; Fig.2 and [0050] – [0052], User interface 201, which may be a GUI, allows a user to interact with the device and displays television and other video/media content).


Regarding Claim 16, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 15, wherein: 
the first category identifier is associated with a first plurality of recommended media assets determined based on the user profile of the first user, wherein the first plurality of recommended media assets includes the first recommended media asset (Hildreth: Fig. 1 and [0037] - [0043], where Dad’s Favorite Channels [first category identifier] identifies dad user’s favorite channels list 110 [first plurality of recommended media assets] may include channels previously selected by the dad user and automatically selected by the device based on demographic or preference information known about the dad user which information is stored in a user profile.  Channel 131-ESPN [first recommended media asset] is included in dad user’s favorite channels list); 
the second category identifier is associated with a second plurality of recommended media assets determined based on the user profile of the second user, wherein the second plurality of recommended media assets includes the second recommended media asset (Hildreth: Fig. 1 and [0041] - [0043], where Mom’s Favorite Channels [second category identifier] identifies mom user’s favorite channels list 120 [second plurality of recommended media assets] may be generated similar to those techniques described with respect to the dad user’s favorite channels list. Channel 132-FOOD NETWORK [second recommended media asset] is included in mom user’s favorite channels list); and 
the control circuitry is further configured to cause the graphical user interface to include a third category identifier associated with a third plurality of recommended media assets determined based on the user profile of the first user and the user profile of the second user, wherein the third plurality of recommended media assets includes the third recommended media asset (Hildreth: Fig. 1 and [0043], where Combined Favorite Channels [third category identifier] identifies combined favorite channels list 130 [third plurality of recommended media assets] may be generated similar to those techniques described above with respect to the dad and mom users; favorite channels lists.  Channel 133-HBO [third recommended media asset] is included in combined favorite channels list).


Regarding Claim 18, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 15, wherein: 
the user profile of the first user includes a viewing history of the first user (Hildreth: [0039] – [0040], where user profile for the data user may include user preference information which could be determined by channels previously selected by the user and indicated as a favorite); 
the user profile of the second user includes a viewing history of the second user (Hildreth: [0039] – [0042], where user profile for the dad user may include user preference information which could be determined by channels previously selected by the user and indicated as a favorite; where mom user’s favorite channels and user profile may be generated using techniques similar to those described above with respect to dad user’s favorite channels); and 
the user profile of each of the first user and the second user is updated based on receiving selection of the third identifier (Hildreth: [0039] – [0040], where favorite channels lists are updated as channels are added or deleted and includes channels previously selected by the user.  User preference data is stored in a user profile; [0043], where a selection of channel 133-HBO from the combined favorite channels list corresponds to both channel 113 on the dad user’s favorite channel list 110 and channel 122 on the mom user’s favorite channel list 120).


Regarding Claim 20, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 15, further comprising: 
detect whether the second user remains within the vicinity of the user equipment (Hildreth: [0178], where a user is detected entering an area proximate to a media device and where images of an area proximate to the media device are periodically monitored to determine users present); and 
in response to determining that the second user has not been within the vicinity of the user equipment for a predefined period of time, cease the generating for presentation of the identifier of the second recommended media asset and cease the generating for presentation of the identifier of the third recommended media asset (Hildreth: Fig. 1 and [0037], where dad user’s favorite channels list 110 is displayed after identifying the dad user as the sole user currently experiencing television content; [0178], where images of an area proximate to the media device are periodically monitored to determine users present).



Claims 3, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Marlow and Gargi as applied to claims 1 and 11 above, and further in view of Amidon et al., US Pub. 2012/0117488 A1 (hereinafter Amidon) and Levin et al., US Pub. 2009/0307726 A1 (hereinafter Levin).

Regarding Claim 3, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 1.  But Hildreth, Marlow and Gargi fail to explicitly disclose, wherein the graphical user interface includes: a first view associated with the first user in which the first identifier is presented more prominently than the second identifier; a second view associated with the second user in which the second identifier is presented more prominently than the first identifier; and a selectable option to navigate from the first view to the second view.
Amidon from a similar endeavor teaches a first view associated with the first user in which the first identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Kate Doss [first identifier], displayed in area 74, identifies the suggestion queue for the user Kate Doss [first user]);
a view associated with the second user in which the second identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Cate Blanco [second identifier], displayed in area 76, identifies the suggestion queue for the user Cate Blanco [second user]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).
But Hildreth, Marlow, Gargi and Amidon fail to explicitly disclose first identifier is presented more prominently than the second identifier; a second view in which the second identifier is presented more prominently than the first identifier; and a selectable option to navigate from the first view to the second view (emphasis added to distinguish elements not explicitly taught by Hildreth, Marlow, Gargi and Amidon).
Levin from a similar endeavor teaches a first view in which the first identifier is presented more prominently than the second identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “ages 5-8” is selected, programs “First Show” through “Sixth Show” are displayed in column 104.  Because programs associated with the identifier “ages 5-8” are displayed in column 104, this identifier is more prominently displayed); 
a second view associated with the second user in which the second identifier is presented more prominently than the first identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “Educational” is selected, programs corresponding to the category Educational are displayed in column 104.  Because programs associated with the identifier “Educational” are displayed in column 104, this identifier is more prominently displayed); and 
a selectable option to navigate from the first view to the second view (Levin: Fig. 1 and [0017] – [0019], where a viewer is able to navigate to programming in the different categories [first view to second view] by selecting the categories as is well-understood in EPG technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow, Gargi and Amidon in view of Levin to organize programming data into categories via an EPG to facilitate selection of desired program data, (Levin: [0008]).  

Regarding Claim 9, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 5, wherein the graphical user interface includes: 
a third view in which the third identifier is presented more prominently than the first identifier and the second identifier (Hildreth: Fig. 1 and [0043], where the combined favorite channels lists 130 identified as “Combined Favorite Channels” is displayed more prominently than Dad’s Favorite Channels and Mom’s Favorite Channels). 
But Hildreth, Marlow and Gargi fail to explicitly disclose a first view associated with the first user in which the first identifier is presented more prominently than the second identifier and the third identifier; a second view associated with the second user in which the second identifier is presented more prominently than the first identifier and the third identifier; and generating for presentation a selectable option to navigate from the first view to the third view.
	Amidon from a similar endeavor teaches a first view associated with the first user in which the first identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Kate Doss [first identifier], displayed in area 74, identifies the suggestion queue for the user Kate Doss [first user]); 
a view associated with the second user in which the second identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Cate Blanco [second identifier], displayed in area 76, identifies the suggestion queue for the user Cate Blanco [second user]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).
But Hildreth, Marlow, Gargi and Amidon fail to explicitly disclose first identifier is presented more prominently than the second identifier and the third identifier; a second view in which the second identifier is presented more prominently than the first identifier and the third identifier; and generating for presentation a selectable option to navigate from the first view to the third view (emphasis added to distinguish elements not explicitly taught by Hildreth, Marlow, Gargi and Amidon).
Levin from a similar endeavor teaches first identifier is presented more prominently than the second identifier and the third identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “ages 5-8” is selected, programs “First Show” through “Sixth Show” are displayed in column 104.  Because programs associated with the identifier “ages 5-8” are displayed in column 104, this identifier is more prominently displayed); 
a second view in which the second identifier is presented more prominently than the first identifier and the third identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “Educational” is selected, programs corresponding to the category Educational are displayed in column 104.  Because programs associated with the identifier “Educational” are displayed in column 104, this identifier is more prominently displayed); and 
generating for presentation a selectable option to navigate from the first view to the third view (Levin: Fig. 1 and [0017] – [0019], where a viewer is able to navigate to programming in the different categories [first view to second view] by selecting the categories as is well-understood in EPG technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow, Gargi and Amidon in view of Levin to organize programming data into categories via an EPG to facilitate selection of desired program data, (Levin: [0008]).


Regarding Claim 14, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 11.  But Hildreth, Marlow and Gargi fail to explicitly disclose, wherein the control circuitry is further configured to cause the graphical user interface to include: a first view associated with the first user in which the first identifier is presented more prominently than the second identifier; a second view associated with the second user in which the second identifier is presented more prominently than the first identifier; and a selectable option to navigate from the first view to the second view.
Amidon from a similar endeavor teaches a first view associated with the first user in which the first identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Kate Doss [first identifier], displayed in area 74, identifies the suggestion queue for the user Kate Doss [first user]);
a view associated with the second user in which the second identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Cate Blanco [second identifier], displayed in area 76, identifies the suggestion queue for the user Cate Blanco [second user]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).
But Hildreth, Marlow, Gargi and Amidon fail to explicitly disclose first identifier is presented more prominently than the second identifier; a second view in which the second identifier is presented more prominently than the first identifier; and a selectable option to navigate from the first view to the second view (emphasis added to distinguish elements not explicitly taught by Hildreth, Marlow, Gargi and Amidon).
Levin from a similar endeavor teaches a first view in which the first identifier is presented more prominently than the second identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “ages 5-8” is selected, programs “First Show” through “Sixth Show” are displayed in column 104.  Because programs associated with the identifier “ages 5-8” are displayed in column 104, this identifier is more prominently displayed); 
a second view associated with the second user in which the second identifier is presented more prominently than the first identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “Educational” is selected, programs corresponding to the category Educational are displayed in column 104.  Because programs associated with the identifier “Educational” are displayed in column 104, this identifier is more prominently displayed); and 
a selectable option to navigate from the first view to the second view (Levin: Fig. 1 and [0017] – [0019], where a viewer is able to navigate to programming in the different categories [first view to second view] by selecting the categories as is well-understood in EPG technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow, Gargi and Amidon in view of Levin to organize programming data into categories via an EPG to facilitate selection of desired program data, (Levin: [0008]).

Regarding Claim 19, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 15, wherein the control circuitry is further configured to cause the graphical user interface to include: 
a third view in which the third identifier is presented more prominently than the first identifier and the second identifier (Hildreth: Fig. 1 and [0043], where the combined favorite channels lists 130 identified as “Combined Favorite Channels” is displayed more prominently than Dad’s Favorite Channels and Mom’s Favorite Channels). 
But Hildreth, Marlow and Gargi fail to explicitly disclose a first view associated with the first user in which the first identifier is presented more prominently than the second identifier and the third identifier; a second view associated with the second user in which the second identifier is presented more prominently than the first identifier and the third identifier; and generating for presentation a selectable option to navigate from the first view to the third view.
	Amidon from a similar endeavor teaches a first view associated with the first user in which the first identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Kate Doss [first identifier], displayed in area 74, identifies the suggestion queue for the user Kate Doss [first user]); 
a view associated with the second user in which the second identifier is presented (Amidon: Fig. 8, [0078] and [0079], where Cate Blanco [second identifier], displayed in area 76, identifies the suggestion queue for the user Cate Blanco [second user]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).
But Hildreth, Marlow, Gargi and Amidon fail to explicitly disclose first identifier is presented more prominently than the second identifier and the third identifier; a second view in which the second identifier is presented more prominently than the first identifier and the third identifier; and generating for presentation a selectable option to navigate from the first view to the third view (emphasis added to distinguish elements not explicitly taught by Hildreth, Marlow, Gargi and Amidon).
Levin from a similar endeavor teaches first identifier is presented more prominently than the second identifier and the third identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “ages 5-8” is selected, programs “First Show” through “Sixth Show” are displayed in column 104.  Because programs associated with the identifier “ages 5-8” are displayed in column 104, this identifier is more prominently displayed); 
a second view in which the second identifier is presented more prominently than the first identifier and the third identifier (Levin: Fig. 1 and [0017] – [0019], where various program guides based on custom categories can be displayed.  Specific categories 102 are identified and can include age group, educational, movies, holiday, popular series, after school specials, etc.   If a category identifier is selected, recommended programs in that category are displayed.  For example, if the identifier kids “Educational” is selected, programs corresponding to the category Educational are displayed in column 104.  Because programs associated with the identifier “Educational” are displayed in column 104, this identifier is more prominently displayed); and 
generating for presentation a selectable option to navigate from the first view to the third view (Levin: Fig. 1 and [0017] – [0019], where a viewer is able to navigate to programming in the different categories [first view to second view] by selecting the categories as is well-understood in EPG technology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow, Gargi and Amidon in view of Levin to organize programming data into categories via an EPG to facilitate selection of desired program data, (Levin: [0008]).


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Marlow and Gargi as applied to claims 1 and 11 above, and further in view of Amidon.

Regarding Claim 7, the combined teaching of Hildreth, Marlow and Gargi discloses the method of claim 5.  But Hildreth, Marlow and Gargi fail to explicitly disclose, wherein at least one recommended media asset included in the third plurality of recommended media assets is not included in the first plurality of recommended media assets and the second plurality of recommended media assets.
Amidon from a similar endeavor teaches wherein at least one recommended media asset included in the third plurality of recommended media assets is not included in the first plurality of recommended media assets and the second plurality of recommended media assets (Amidon: Fig. 8 and [0078] – [0079], where DAG Daemon [third plurality of recommended media assets] which recommends content for the group includes Reservation Road [one recommended media asset included in the third plurality of recommended media assets] which is not included in any suggestion queues 74, 76, 78 and 80 for the users [first and second plurality of recommended media assets] in the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).

	
Regarding Claim 17, the combined teaching of Hildreth, Marlow and Gargi discloses the system of claim 15.  But Hildreth, Marlow and Gargi fail to explicitly disclose, wherein at least one recommended media asset included in the third plurality of recommended media assets is not included in the first plurality of recommended media assets and the second plurality of recommended media assets.
Amidon from a similar endeavor teaches wherein at least one recommended media asset included in the third plurality of recommended media assets is not included in the first plurality of recommended media assets and the second plurality of recommended media assets (Amidon: Fig. 8 and [0078] – [0079], where DAG Daemon [third plurality of recommended media assets] which recommends content for the group includes Reservation Road [one recommended media asset included in the third plurality of recommended media assets] which is not included in any suggestion queues 74, 76, 78 and 80 for the users [first and second plurality of recommended media assets] in the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth, Marlow and Gargi in view of Amidon such that a suggestion queue for users in a distributed group would include content that is not listed in the recommendations for individuals in the group, (Amidon: [0080]).  This suggestion queue is updated as users make media decisions, (Amidon: [0080]) and can provide a way for users to collaboratively influence media items selected for a collaborative playback session, (Amidon: [0003]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dreystadt et al., US Pub. 2006/0156220 A1 disclose either updating individually selected profiles or updating a named profile group, (Fig. 13 and [0097]).
Ellis et al., US Patent 7,185,355 B1 disclose program recommendations for individual users on the same display, (Fig. 24 and col. 13 ll. 37 – 56).
Gutta et al, WO 02/43391 A1 disclose learning the user’s preferences to generate a user profile which can be used in a recommendation system, (p. 2 ll. 24 – 29).
Perez et al., US Pub. 2012/0124456 A1 disclose determining users’ identity via facial recognition, recommending content based on preferences of the one or more users and determining if a user has left the environment, ([0042], [0056] and [0087]).
Sinnott et al., US Patent 10,491,940 B1 disclose displaying a media asset of a user set for a group of users more prominently if it has a higher weight, (Fig. 9 and col. 5 ll. 1 – 13).
Trajkovic et al., US Pub. 2004/0003392 A1 disclose identifying 3 user group profiles when two viewers are watching content, i.e. a profile for each user and a profile for the group, ([0031]).
Agnihotri et al., US Pub. 2002/0174428 A1 disclose a recommendation system that generates recommendations for a plurality of users, (Abstract).
Hannuum et al., US Pub. 2006/0020973 A1 disclose providing an EPG with an option to display content that is recommended for a group of users and content providers can apply to have channel listing displayed in a more prominent manner, ([0040]-[0041] and [0051]).
Kuei-Hong Lin, De-Huei Shiue, Yu-Shian Chiu, Wen-Hao Tsai, Fang-Jinq Jang and Jia-Sin Chen, "Design and implementation of face recognition-aided IPTV adaptive group recommendation system based on NLMS algorithm," 2012 International Symposium on Communications and Information Technologies (ISCIT), 2012, pp. 626-631, doi: 10.1109/ISCIT.2012.6380976 disclose recommendation techniques that help end users on content decisions using facial recognition, (Introduction).


Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421